             Case 2:20-cv-00613-RSM Document 10 Filed 05/26/20 Page 1 of 3



 1                                              THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 STAN'S BAR-B-Q LLC, individually and on
   behalf of all others similarly situated,             No.: 2:20-cv-00613-RSM
11
                          Plaintiff,                    STIPULATION AND ORDER TO
12                                                      EXTEND TIME TO RESPOND TO
          v.                                            PLAINTIFF’S COMPLAINT
13
   THE CHARTER OAK FIRE INSURANCE                       NOTE ON MOTION CALENDAR:
14 CO.,
                                                        May 20, 2020
15                        Defendant.
16

17                                          STIPULATION
18         Plaintiff Stan’s Bar-B-Q LLC and Defendant The Charter Oak Fire Insurance

19 Company, by and through their respective counsel, agree that Defendant shall have until June

20 30, 2020 to file an Answer or otherwise respond to Plaintiff’s Complaint. Plaintiff and

21 Defendant further agree that in so extending this deadline, neither Plaintiff nor Defendant

22 waive any right, claim, or defense in this action.

23

24

25

26

     STIPULATION TO EXTEND RESPONSE DEADLINE                           PAGE 1   Bullivant|Houser|Bailey PC
     NO.: 2:20-CV-00613-RSM                                                     925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
            Case 2:20-cv-00613-RSM Document 10 Filed 05/26/20 Page 2 of 3



 1         DATED this 22th day of May 2020.

 2   BULLIVANT HOUSER BAILEY PC                KELLER ROHRBACK LLP
 3

 4   /s/ Daniel R. Bentson                     /s/ Ian S. Birk

 5   Daniel R. Bentson, WSBA #36825            Ian S. Birk, WSBA #31431
     E-Mail: dan.bentson@bullivant.com         E-Mail: ibirk@kellerrohrback.com
 6   Owen R. Mooney, WSBA #45779               Lynn L. Sarko, WSBA #16569
     E-mail: owen.mooney@bullivant.com         E-Mail: lsarko@kellerrohrback.com
 7   925 Fourth Ave., Suite 3800               Gretchen Freeman Cappio, WSBA #29576
     Seattle, Washington 98104                 E-mail: gcappio@kellerrohrback.com
 8   Telephone: 206.292.8930                   Irene M. Hecht, WSBA #11063
                                               E-mail: ihecht@kellerrohrback.com
 9   Attorneys for Defendant                   Amy Williams Derry, WSBA #28711
                                               E-mail: awilliams-derry@kellerrohrback.com
10                                             Maureen Falcki, WSBA #18569
                                               E-mail: mfalecki@kellerrohrback.com
11                                             1201 Third Ave., Suite 3200
                                               Seattle, WA 98101
12                                             Telephone 206.623.1900

13                                             Attorneys for Plaintiff

14

15         IT IS SO ORDERED this 26th day of May, 2020.

16

17

18                                         A
                                           RICARDO S. MARTINEZ
19                                         CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

     STIPULATION TO EXTEND RESPONSE DEADLINE                     PAGE 2   Bullivant|Houser|Bailey PC
     NO.: 2:20-CV-00613-RSM                                               925 Fourth Avenue, Suite 3800
                                                                          Seattle, Washington 98104
                                                                          Telephone: 206.292.8930
                 Case 2:20-cv-00613-RSM Document 10 Filed 05/26/20 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on May 26, 2020, I electronically filled with the Clerk of the

 3 Court using the CM/ECF system which will send notification of such filing to the person(s)

 4 listed below:
 5            Ian S. Birk
              Lynn L. Sarko
 6            Gretchen Freeman Cappio
              Irene M. Hecht
 7
              Maureen Falecki
 8            Amy C. Williams-Derry
              KELLER ROHRBACK L.L.P.
 9            1201 Third Avenue, Suite 3200
              Seattle, WA 98101
10            Telephone: (206) 623-1900
              Fax: (206) 623-3384
11
              Email: ibirk@kellerrohrback.com
12            Email: lsarko@kellerrohrback.com
              Email: gcappio@kellerrohrback.com
13            Email: ihecht@kellerrohrback.com
              Email: mfalecki@kellerrohrback.com
14            Email: awilliams-derry@kellerrohrback.com
15            Attorneys for Plaintiff
16
              Dated: May 26, 2020
17

18
                                                       Monica Tofoleanu
19                                                     Monica Tofoleanu, Legal Assistant

20
     4841-2552-3901.1
21

22

23

24

25

26

      STIPULATION TO EXTEND RESPONSE DEADLINE                            PAGE 3    Bullivant|Houser|Bailey PC
      NO.: 2:20-CV-00613-RSM                                                       925 Fourth Avenue, Suite 3800
                                                                                   Seattle, Washington 98104
                                                                                   Telephone: 206.292.8930
